Citation Nr: 0918270	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, specifically claimed as irregular heart beat.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

5.  Entitlement to service connection for a skin condition, 
claimed as jungle rot of the feet.

6.  Entitlement to service connection for a skin condition, 
claimed as rashes of the face and body.

7.  Entitlement to service connection for headaches due to 
undiagnosed illness.

8.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

9.  Entitlement to service connection for joint aches (also 
described as fibromyalgia), to include as due to undiagnosed 
illness.

10. Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971 
and from November 1990 to May 1991.  The Veteran also had 
Army National Guard service from 1973 until 2003, presumably 
with periods of active duty for training and inactive duty 
for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

The Board notes that service connection claims for memory 
loss, headaches, a skin rash and a back disorder were 
previously denied by the RO in July 1995.  The Veteran did 
not appeal that decision.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  In 
February 1995, VA implemented the Persian Gulf War Veterans' 
Act by promulgating 38 C.F.R. § 3.317 which defined 
qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs or symptoms which may be 
representative of "undiagnosed illnesses" for which 
compensation could be paid.  60 Fed. Reg. 6665 (February 3, 
1995).  

Subsequently, Congress revised 38 U.S.C.A. § 1117, effective 
March 1, 2002.  In the revised statute, the term "chronic 
disability" was changed to "qualifying chronic disability," 
and the definition of "qualifying chronic disability" was 
expanded to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006). 



A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is 
documented to have had such service and has claimed that his 
memory loss, headaches, skin rash and joint/back pains are 
etiologically related to that service.  However, there is 
positively no indication that the RO applied even the 
original provisions of 38 C.F.R. § 3.317 when the rating 
action of July 1995 was issued.  Where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Since the Veteran's claims are based on a substantive 
right created by a statutory or regulatory provision that was 
not applied and did not exist in its current form at the time 
of the prior final denial the adjudication of the claims for 
memory loss, headaches, a rash and for joint/back problems, 
the Board finds these claims represent new claims for 
jurisdictional purposes for which VA is required to conduct a 
de novo review of the claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

With respect to the service connection claim for joint aches, 
the Veteran and his representative have pleaded that this 
claim with respect to his claimed lumbar spine disorder be 
addressed under theories of entitlement which include direct 
service incurrence.  A service connection claim includes all 
theories under which service connection may be granted.  See 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim).  In essence, alternative 
theories of service connection are encompassed within a 
single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  
In this case, the file contains sufficient evidence to 
address the theory of undiagnosed illness, but insufficient 
evidence to address the theory of direct service incurrence, 
specifically claimed in conjunction with the Veteran's 
claimed lumbar spine disorder.  Herein, the Board will 
therefore address the claim of entitlement to service 
connection for a lumbar spine disorder separately from the 
undiagnosed illness claim; the lumbar spine issue will be 
addressed in the Remand portion of this decision. 

The Board observes that claims of entitlement to an 
evaluation in excess of 50 percent for posttraumatic stress 
disorder (PTSD), and for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) were denied in a rating 
decision issued in August 2007.  The Veteran filed a timely 
Notice of Disagreement with that decision and a Statement of 
the Case (SOC) was issued in May 2008.  However, no 
substantive appeal was filed in conjunction with those claims 
and accordingly, they are not before the Board for appellate 
consideration.

The claims of entitlement to service connection for 
hypertension, a skin condition of the feet, bilateral hearing 
loss, and for lumbar spine disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

3.  The evidence of record does not show that the Veteran's 
currently diagnosed cardiovascular disorder, including an 
irregular heartbeat, is related to active duty or to any 
service-connected disorder.

4.  The evidence of record fails to show that the Veteran 
currently suffers from a diagnosed sinus disorder.


5.  The Veteran has not been diagnosed with any skin disorder 
that is presumptively related to exposure to Agent Orange or 
other herbicide agents during service in Vietnam.

6.  The evidence of record does not show that currently 
manifested skin disorder of the face and body, including 
diagnosed lichen simplex chronicus, is related to active duty 
service.  

7.  The evidence of record does not show that the current 
diagnosis of tension headaches is related to active duty 
service or to any service-connected disorder.

8.  The Veteran's claimed memory loss is likely a 
manifestation of his service-connected PTSD and is 
specifically included in the rating criteria used for the 
evaluation of that disorder.

9.  The Veteran's claimed joint aches have been ascribed to 
clinical diagnoses including degenerative arthritis of the 
cervical spine, degenerative joint disease of lumbar spine 
with spondylosis, degenerative arthritis of the left knee and 
left shoulder pain, probably degenerative arthritis; 
fibromyalgia has never been diagnosed.  

10.  The evidence of record does not show that the Veteran's 
claimed cardiovascular disorder/irregular heart beat, sinus 
disorder, skin rash affecting the face and body, headaches, 
memory loss and joint aches are manifestations of an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater during the Persian Gulf War or otherwise related 
to that period of active duty service. 


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, specifically claimed as 
irregular heartbeat, was not incurred in (including 
presumptively) or aggravated by service, nor is it 
secondarily related to any service-connected disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for the establishment of service connection 
for a sinus disorder, to include as due to an undiagnosed, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

3.  The criteria for service connection for a skin disorder 
of the face and body, to include as due to an undiagnosed and 
as presumptively due to exposure to Agent Orange, are not 
met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.317 
(2008).

4.  The criteria for service connection for headaches, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected disorder, are not met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310, 3.317 (2008).

5.  The criteria for service connection for memory loss, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected disorder, are not met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310, 3.317 (2008).

6.  The criteria for service connection for joint aches (also 
described as fibromyalgia), to include as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. § 1117 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in June 2004 that fully addressed the notice 
elements and was sent prior to the initial rating decisions 
in this matter issued in September 2004.  The letter informed 
the Veteran of what evidence was required to substantiate the 
service connection claims now on appeal and of his and VA's 
respective duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in March 2006.  The claims 
were readjudicated in June 2006, thereby curing any defect in 
the timing of this notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 



Initially, the Board observes that the Veteran's STRs are 
incomplete in this case. Even prior to the enactment of the 
Veterans Claims Assistance Act of 2000, the United States 
Court of Appeals for Veterans Claims (Court) had held that in 
cases where a Veteran's STRs are unavailable/incomplete, 
through no fault of the Veteran, there is a "heightened duty" 
to assist a Veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the RO has requested the complete copy 
of the Veteran's STRs in this case to no avail.  Attempts to 
obtain these STRs were undertaken in 2004 without success.  
In addition, the Veteran's Army National Guard Records have 
been requested (see June 2004 letter) with only very limited 
success.  As a practical matter, these remote records would 
be of no assistance in establishing current diagnoses of the 
claimed conditions as defined in the case of McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), explained herein.  
Moreover, in light of the fact that the Veteran maintains 
that all but two of the claims on appeal are related to his 
Desert Storm service (one of which is being remanded), these 
records are immaterial to the critical matter of whether the 
claimed disorders were incurred during active service.  STRs 
relating to the Veteran's second period of service include an 
August 1990 (enlistment examination for practical purposes) 
and April and May 1991 (separation) examination reports.  The 
Board concludes that all available STRs have been obtained in 
this case and that a Remand for additional STRs would be 
futile for the aforementioned reasons.

The file includes VA records dated from 2004 forward, as well 
as the Veteran's 2006 hearing testimony and several VA 
examinations and evaluations.  The Veteran's representative 
has urged that VA records dated prior to 2004 be obtained.  
In this regard, obtaining these records would not assist in 
establishing current diagnoses of the claimed conditions as 
those records are too remote, nor does the representative 
maintain that any of these records would contain medical 
evidence or opinion linking any of the Veteran's claimed 
disorders to service or a service-connected disorder.  As 
such, the evidence on file is sufficient to adjudicate the 
claims on appeal.  

The Veteran's representative also maintains that the 2005 
Gulf War examination was inadequate and that a VA examination 
addressing the Veteran's claimed conditions is warranted in 
this case.  The Gulf War examination of 2005 was simply 
intended to identify currently manifested conditions which 
have manifested subsequent to the Veteran's Desert Storm 
service and which may be associated with that service, as was 
done in this case.  As such, it served its intended purpose 
and is adequate.   

An additional VA examination is not required in this case.  
The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide a medical examination in 
this case or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders 
claimed, and further substantiating evidence suggestive of a 
linkage between either of his periods of active service and 
the currently claimed disorders.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that service connection is 
warranted for any of the claimed disorders (being adjudicated 
herein on the merits).  Specifically, there is no current 
evidence of a sinus disorder; memory loss is already 
currently accounted for as part and parcel of service 
connected PTSD; irregular heart beat/heart murmur, headaches 
and a skin disorder of the face and body were not shown in 
service/upon separation or within the first post-service year 
(as applicable) nor has any evidence been presented even 
suggesting that these conditions are etiologically related to 
service or any service-connected disorder.  

Given these matters of record, there has been no competent 
evidence presented indicating that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims and that 
under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran's STRs are incomplete in this case, particularly 
with regard to those dated during his first period of service 
from August 1969 to 1971.  Those STRs were requested in March 
2004 and the service department indicated that there were no 
available records relating to this period of service.  

Private medical records include an entry dated in November 
1983, at which time the Veteran complained of having a skin 
rash in the perianal area.  An entry dated in January 1984 
indicates that the Veteran complained of intermittent 
headaches relieved with sleep.  

The file contains a periodic examination dated August 1985 
which was negative for clinical abnormality of any system and 
documented a blood pressure reading 118/76.  

A private medical record of August 1988 reveals that the 
Veteran was seen with complaints of severe left sided frontal 
headache assessed as probably variant migraine headache.  


With respect to the Veteran's second period of active 
service, a periodic examination of August 1990 was negative 
for clinical abnormality of any system.  The Veteran himself 
reported having sinusitis.  (The Board observes that the 
August 1990 examination report is not technically an 
enlistment examination report; however, under the 
circumstances it is the best evidence available relative to 
the Veteran's condition upon enlistment.)

STRs for the Veteran's second period of service extending 
from November 1990 to May 1991 include an April 1991 
examination report revealed that clinical examination of the 
head, nose, sinuses, throat, ear, lungs chest and heart, 
skin, feet and spine and neurological system were normal.  A 
blood pressure reading of 142/94 was made and the examiner 
assessed possible hypertension.  There was no hearing test 
conducted.  The Veteran denied having headaches, a skin 
disease, swollen or painful joints or palpitations/pounding 
heart.  The STRs include a second examination report dated in 
May 1991 which revealed that no clinical abnormalities were 
found.  The Veteran denied having any sinus problems but 
stated that he had experienced skin symptoms/rash.  This skin 
condition was further identified as pes pedis - resolved.  
Lumbosacral strain with left sciatic radiculopathy was also 
identified in May 1991, for which the Veteran had been 
treated and placed on a profile during this period of 
service. 

Private medical records document complaints of sinus problems 
in April 1994, which were diagnosed as sinusitis.  A record 
dated in September 1997 indicates that the Veteran had 
symptoms of headaches, congestion and rhinorrhea, assessed as 
allergic rhinitis and an upper respiratory infection.   

Private medical records dated from 2000 to 2003 include an 
echocardiogram report of June 2001 which revealed mitral 
valve prolapse with moderate to moderately severe 
regurgitation and mild pulmonic insufficiency.  The records 
also document that severe hypertension was diagnosed in May 
2002 and that the Veteran was seen for complaints of 
headaches in August 2002.



VA records reflect that the Veteran underwent a periodic 
evaluation in April 2004, which revealed hypertension and a 
cardiac murmur.  The report indicated that the Veteran had 
been told that he had a heart murmur earlier in the year.  
Also noted were seasonal allergies and frequent headaches.   

The Veteran underwent a VA audiology consult in April 2004, 
at which time he complained of gradual bilateral hearing loss 
with military and civilian noise exposure (hearing protection 
used).  An assessment of mild sloping to severe sensorineural 
hearing loss from 1,000 to 8,000 hertz was made.  

The file contains a statement from the Veteran's wife dated 
in May 2004.  She indicated that since service he had 
experienced medical problems including a contagious foot rash 
- which she had caught - and mentioned that he had a heart 
problem and hearing loss. 

VA records dated in November 2004 include diagnoses of: 
hypertension, chronic headaches and a heart murmur.   

A VA examination for neurological disorders was conducted 
March 2005 in conjunction with the Veteran's claims for 
headaches, memory and joint pains due to undiagnosed illness.  
The Veteran gave a 2-year history of headaches.  The Veteran 
indicated that his memory loss was manifested by 
forgetfulness and indicated that he was being treated for 
diagnosed PTSD and anxiety disorder.  The Veteran also 
complained of joint pain in the neck, shoulders and knees.  
The following diagnoses were made: (1) chronic headaches, 
tension type associated with neck pain and arthritis of the 
cervical spine shown on X-ray films; (2) memory loss which 
the examiner noted was accompanied by a history of PTSD, 
anxiety disorder and depression; (3) degenerative arthritis 
of the cervical spine; (4) degenerative arthritis of the left 
knee; and (5) left shoulder pain, probably degenerative 
arthritis.  The examiner commented that the joint aches 
seemed likely related to degenerative arthritis, not 
undiagnosed illness. 



The Veteran presented testimony at a hearing held at the RO 
in April 2006.  He stated that irregular heartbeat and 
hypertension were first diagnosed in 2000.  He stated that 
sinus condition was initially diagnosed in 1991 when he 
returned from active service and indicated that he was 
currently treated by VA about every month and a half for 
sinus problems.  The Veteran noted that he also experienced 
severe headaches associated with his sinus problem.  The 
Veteran reported that he currently had hearing problems as 
demonstrated on a recent evaluation.  He indicated that he 
first suffered from skin rashes and jungle rot during service 
in Vietnam and noted that headaches, memory loss, and joint 
pain of the shoulder and knee began after Gulf War service.  

A VA Agent Orange examination was conducted in March 2006.  
The Veteran reported exposure to Agent Orange while serving 
on active military duty in Vietnam in 1970 and 1971.  He 
complained of a rash behind the right ear and on both arms, 
and lesions on the face.  Physical examination revealed a 
rash over both arms and on the back of the head as well as 
tiny macular lesions on the face and a fungal infection of 
the toes.  Chest X-ray films an EKG were normal.  Impressions 
of: skin rash; hypertension (slight elevated blood pressure; 
and heart murmur (moderate mitral regurgitation on 
echocardiogram of 6/05); were made.

A VA PTSD examination was conducted in May 2006.  The 
Veteran's complaints included trouble concentrating and 
forgetfulness.  There was no evidence of gross memory loss or 
impairment on evaluation.  Chronic PTSD was diagnosed.  
Service connection for PTSD was granted in June 2006.

In April 2007, a statement was issued from a VA doctor 
advising the Veteran of the results of a Persian Gulf 
Registry examination.  Diagnoses including: hypertension; 
status post mitral valve surgery, chronic low back pain and 
degenerative disc disease and spondylosis of the lumbar spine 
L4-S1; chronic tension headaches; degenerative disc disease 
and spondylosis of the cervical spine; right shoulder pain 
with cervical disc disease/tendonitis; and tinea pedis with 
onychomycosis were made. 


When seen by VA dermatology in May 2007, the following 
diagnoses were made: lichen simplex chronicus (affecting the 
back, chest and feet); tinea pedis; and onychomycosis.

Analysis

Service Connection Claims - Generally

In a case such as this, where the STRs are not entirely 
complete, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of- the-
doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board must point out; however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when a Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular-renal disease to include 
hypertension, and sensorineural hearing loss, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


								[Continued on Next 
Page]

A.  Cardiovascular Disorder (claimed as irregular heart 
beat) 

The Veteran claims that he currently has a heart condition 
manifested by an irregular heartbeat that is etiologically 
related to service.

With respect to Hickson element (1), current disability, 
private treatment records dated at least as early as 2001 
reflect evidence of mitral valve prolapse on echocardiogram 
and VA records dated in 2004 definitely document diagnoses of 
irregular heart beat and heart murmur.  Service connection 
presupposes a diagnosis of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  After having considered the matter, the Board finds 
that since there exists an irregular heart beat which is 
based on actual clinical evidence of cardiovascular 
abnormality, the Board concludes for purposes of this 
decision that a cardiovascular disability currently exists.  
Hickson element (1) has been met for the purposes of this 
decision.

With respect to Hickson element (2), in-service disease (to 
include the one year presumptive period after service), the 
Veteran has not in fact contended that his irregular heart 
beat originated in service or within in the one year 
presumptive period after his discharge from his second period 
of service (discharged in May 1991).  In hearing testimony 
presented in 2006, he stated that irregular heart beat began 
in 2000.  

In fairness to the Veteran, the Board has reviewed the 
available STRs, as well as post service medical records.  
Review of the STRs reveals no complaint, diagnosis, or 
treatment of a heart condition manifested by irregular heart 
beat or heart murmur in service.  The April and May 1991 
examination reports reflect that clinical evaluation of the 
heart was normal and that the Veteran did not identify having 
any symptoms of heart trouble to include heart palpitations.  
Moreover, there is no record of any complaint, diagnosis, or 
treatment for a heart condition manifested by a heart murmur 
or irregular heart beat within the presumptive period of one 
year from separation in May 1991.  Indeed, the Veteran has 
not claimed that his irregular heart beat began in service or 
has existed chronically since that time.

According to the Veteran's own testimony and the post-service 
medical evidence, irregular heart beat was not initially 
identified until approximately 2000 to 2001, many years after 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Inasmuch as the competent medical 
evidence of record does not show in-service incurrence or 
aggravation of a disease or injury, Hickson element (2) is 
not met.

In the absence of any evidence suggesting the presence of 
cardiovascular disease in service, medical nexus is an 
impossibility, and element (3) is also not met.  In this 
regard, to date the record contains no probative and 
competent medical evidence or opinion which establishes or 
even suggests that an etiological relationship exists between 
the Veteran's currently manifested irregular heart beat and 
either of his periods of service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

To the extent that the Veteran relates his irregular 
heartbeat to service, where as here the determinative issue 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to 
substantiate the claim.  A layperson is competent to identify 
a medical condition where the condition is a simple one, such 
as a broken leg as opposed to a form of cancer.  But a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation, which is not capable of lay observation, 
such as is the case with irregular heart beat, which in this 
case was identified by an echocardiogram. 38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the sake of completeness, the Veteran has also maintained 
that his heart condition is secondary to service-connected 
PTSD.  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  The record fails to include any evidence in 
this case which establishes or even suggests that a secondary 
relationship exists, either by virtue of causation or 
aggravation, between service-connected PTSD and a currently 
manifested irregular heart beat.  The Veteran himself 
maintains that such a secondary relationship exists.  The 
Board notes that, as a lay person, the Veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since he is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, he is not 
competent to provide the required medical nexus evidence.

In addition, the Veteran's representative has referenced 
information found on the VA website which discusses possible 
links between PTSD and cardiovascular disorders.  Medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the cited information proffered by 
the Veteran and his representative is not accompanied by any 
medical opinion specifically pertaining to this case and is 
simply "too general and inconclusive" to make a causal link 
more than speculative in nature, or to outweigh the medical 
evidence in this case which is specifically pertinent to the 
Veteran and does not etiologically link a currently diagnosed 
irregular heart beat to service-connected PTSD.  Accordingly, 
the Board finds that the requirement of a medical nexus has 
not been satisfied.

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a 
cardiovascular disorder, claimed as irregular heart beat.  
The benefit sought on appeal is accordingly denied.

	B.  Sinus Disorder

The Veteran maintains that service connection is warranted 
for a sinus disorder.  He contends that a sinus condition was 
initially diagnosed in 1991 when he returned from active 
service.  The Veteran maintains that this has been 
problematic since that time and is currently being treated 
regularly.  

Initially, the Board notes that in-service examination 
reports of April and May 1991 failed to reveal any clinical 
abnormality of the nose or sinuses, and the Veteran did not 
himself report having any sinusitis or sinus infections at 
that time.  

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current clinical 
diagnosis of a sinus disorder.   The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in December 2003; a clinical diagnosis of a sinus disorder 
was not of record at that time (resolved or unresolved) nor 
at any time subsequently since the claim has been pending.  
In this regard, no sinus disorder was diagnosed upon Persian 
Gulf Registry examination according to a medical statement 
issued in 2007 detailing the findings made during that 
examination.  The Board observes that complaints of sinus 
problems were noted in April 1994, which were diagnosed as 
sinusitis; in September 1997, congestion and rhinorrhea, 
assessed as allergic rhinitis and upper respiratory infection 
was also shown.  However, these remote medical records do not 
serve to establish the existence of a current clinical 
diagnosis of a sinus condition as defined in the McClain 
case.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosis of any sinus 
disorder; service connection for this claimed condition is 
not warranted.

C.  Skin Disorder (face and body), Headaches, Memory 
Loss and Joint Aches

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf Veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).



Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification." 38 C.F.R. 3.317(a)(2).  Thus, although medical 
evidence of signs or symptoms is clearly not required to 
grant a claim, the regulation does require that there be some 
objective, independently verifiable evidence of the symptoms.  
Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).



a.  Skin Disorder (Face and Body) 

The Veteran primarily maintains that service connection for a 
skin disorder affecting the face and body is related to his 
Vietnam service by virtue of exposure to Agent Orange (his 
service in Vietnam is established by evidence of record).  He 
has also maintained that a skin disorder is related to his 
Desert Storm service and may be a manifestation of an 
undiagnosed illness.  

The law provides that a Veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that, for 
Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  Additionally, as a result of 
amendments to 38 C.F.R. § 3.309(e), Type-II diabetes mellitus 
and chronic lymphocytic leukemia were also added to the list 
of diseases for which presumptive service connection can be 
established.  See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. 
Reg. 59540 (October 16, 2003).


The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  
Notwithstanding the foregoing, the Veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Brock v. Brown, 10 Vet. App. 155 
(1997).

Current medical records establish that the Veteran suffers 
from skin problems affecting the head and body which were 
diagnosed in 2007 as lichen simplex chronicus (affecting the 
back, chest and feet).  As a current disability is shown, the 
remaining question is whether or not that disability is 
related to the Veteran's active military service, 
presumptively or otherwise.

Service and post-service medical records are negative for 
complaints, findings or diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Moreover, the 
evidence does not establish a diagnosis of, nor does the 
Veteran maintain that he has, any skin related condition 
which is enumerated under the provisions of 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e), relating to conditions 
presumptively related to exposure to Agent Orange in service.  
Accordingly, service connection for a currently claimed skin 
condition on a presumptive basis due to herbicide exposure is 
not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 


The sole complaint of perianal rash as shown in a 1983 in no 
way suggests that the Veteran was suffering from a chronic 
skin disorder after his first period of service, or that this 
isolated symptomatology was in any way etiologically related 
to the Veteran's first period of service, specifically Agent 
Orange exposure therein.  

The post-service medical records reflect that the earliest 
documentation of skin rashes noted after the second period of 
service was in 2005, and it appears that these rashes have 
been periodically treated subsequently.  As noted, a skin 
disorder was clinically identified in 2007 as lichen simplex 
chronicus (affecting the back, chest and feet), a diagnosed 
disability, and since this condition is not an illness which 
the Secretary has determined warrants presumptive service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
service connection for a skin condition under the foregoing 
provisions is not permitted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must 
consider whether service connection may be granted on a 
direct basis.

The record contains no competent medical evidence of opinion 
establishing or even suggesting that an etiological 
relationship exists between the post active duty service skin 
rashes and either of the Veteran's periods of service, or any 
service-connected disorder.  A requirement for a showing of 
such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Further, the Veteran has made assertions of having a chronic 
skin disorder since service in Vietnam or in the alternative 
since his Desert Storm service.  Although the Veteran is 
competent to describe symptoms, such as a skin rash (See Barr 
v. Nicholson, 21 Vet. App. 303 (2007)), the Veteran's report 
of a continuous skin symptomatology is not credible.  The 
absence of clinical findings or a diagnosis of skin problems 
for many years following service is probative evidence 
against the Veteran's claim brought under the theory of 
direct incurrence.  Both the normal medical findings at the 
time of separation from service in 1991 and the absence of 
any medical records of a diagnosis or treatment for any skin 
disorder until about 2004, i.e., for more than a decade after 
service, constitute probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.)  
Accordingly, neither chronicity nor continuity of 
symptomatology since service is established in this case.  38 
C.F.R. § 3.303(b) (2008).

For the reasons explained herein, the evidence preponderates 
against the claim for service connection for a skin disorder 
of the face and body, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b.  Headaches

The Veteran maintains that he experiences headaches 
associated with his Gulf War service and has also asserted 
that his headaches may be secondary to service-connected 
PTSD.  

Initially, the Board must address whether headaches pre-
existed the Veteran's second period of service.  In 
considering the evidence of record under the laws and 
regulations as set forth above, it is clear that headaches 
were not noted on the August 1990 periodic examination 
report.  

Therefore, VA must show by clear and unmistakable evidence 
that the claimed disease or injury existed prior to service.  
In this regard, private medical records do document that the 
Veteran was treated for complaints of headaches in 1984 and 
1988.  However, the Board is not convinced that these two 
isolated complaints of headaches occurring 4 years apart, in 
and of themselves, constitute clear and unmistakable evidence 
that a chronic headache disorder existed prior to service.  
Moreover, even if the Board were to determine that headaches 
clearly and unmistakably existed prior to service, the 
evidence does not clearly and unmistakably establish that 
they chronically worsened or increased in severity during his 
period of service.  Accordingly, the presumption of soundness 
is not rebutted and the Board concludes that the Veteran is 
entitled to the presumption of soundness.  U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

Based on the foregoing, the Board's analysis must turn to the 
issue of whether headaches were incurred during the Veteran's 
periods of active service and whether service connection may 
be warranted on a direct or secondary basis.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003). 

The STRs contains no clinical or documented evidence of 
headaches or of any clinically diagnosed condition primarily 
manifested by headaches.  On an April 1991 medical report, 
the Veteran denied having frequent or severe headaches.  

From approximately 2002 forward, medical records document the 
Veteran's occasional complaints of headaches.  Upon VA 
examination conducted in March 2005, chronic headaches, 
tension type associated with neck pain and arthritis of the 
cervical spine were diagnosed.  The competent medical 
evidence of record includes a clinical diagnosis of tension 
headaches and hence this is not a sign or symptoms of an 
undiagnosed illness.  Moreover, since tension headaches are 
not an illness which the Secretary has determined warrants 
presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection under the foregoing 
provisions is not permitted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must 
consider whether service connection may be granted on a 
direct basis.

The Board has also considered the Veteran's tension headaches 
under the theories of direct and secondary service connection 
and again notes that there were no complaints of headaches in 
the available STRs.  Nor is there a medical nexus opinion 
that links the Veteran's currently diagnosed tension 
headaches to his military service or a service-connected 
disorder, specifically PTSD.  In fact, the headaches have 
been etiologically linked to non-service connected neck pain 
and arthritis of the cervical spine.  Moreover, there has 
been no evidence or competent medical opinion offered for the 
record which establishes or even suggests that an etiological 
relationship exists between the Veteran's claimed headaches 
and either of his periods of service or any service-connected 
disorder.

The Veteran has provided statements and testimony to the 
effect that he sustained headaches in service which were 
chronically problematic thereafter.  Supporting medical 
evidence is required in the circumstances presented in this 
case, given the absence of clinical records documenting 
chronicity of the condition and the absence of a clinically 
diagnosed headache disorder until 2002, at the earliest.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (holding that 
there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).

For the reasons explained herein, the evidence preponderates 
against the claim for service connection for headaches, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

c.  Memory Loss

The Veteran maintains that he experiences memory loss which 
began after his Gulf War service and has also asserted that 
he experiences memory loss secondary to service-connected 
PTSD.  

Initially, the Board notes that the file contains no clinical 
or documented evidence of memory loss or of any clinically 
diagnosed condition primarily manifested by memory loss.  On 
mental status examination conducted by VA in May 2006, there 
was no evidence of gross memory loss or impairment.  However, 
memory loss was listed as a diagnosis as shown by a 2005 VA 
examination report. 

Service connection is currently in effect for PTSD, for which 
a 50 percent evaluation is assigned.  Memory impairment 
represents a symptom which is specifically included in the 
enumerated criteria for 30 and 50 percent ratings, under the 
General Formula for rating mental disorders found at 38 
C.F.R. § 4.130, Codes 9201-9435, which include code 9411 used 
for the evaluation of PTSD.  To the extent that any deficit 
in memory has been complained of or otherwise documented, the 
Board finds that this is part and parcel of the Veteran's 
PTSD.  The Board further observes that memory loss/deficit 
has never been diagnosed as a separate and independent 
clinical disorder which is attributable to service.

Accordingly, service connection is not warranted on an 
independent basis in this case for memory loss/ impairment.  
Essentially, to the extent that any such manifestations 
exist, these symptoms are attributable to known clinical 
diagnoses of PTSD which is service-connected; as such, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  To the extent that the claim is for 
undiagnosed illness, it is one as to which there is no legal 
entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With specific attention the Veteran's claim that memory loss 
should be service-connected as a secondary to PTSD, under the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2008), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Accordingly, service connection for memory 
impairment as secondary to PTSD is not warranted.

d.  Joint Aches

In this section the Board is addressing the issue of 
entitlement to service connection claim for joint aches, to 
include as due to an undiagnosed illness.  As discussed 
previously, the Veteran and his representative have raised 
one or more other theories of entitlement with respect to the 
claimed lumbar spine disability, which requires additional 
evidentiary development; that portion of the claim is 
addressed in the Remand below.  

In hearing testimony presented in 2006, the Veteran reported 
that after his Gulf War service he suffered from joint pains 
of the body, particularly in the areas of the shoulder, knee 
and back.  

The Board notes that in a written brief presented by the 
Veteran's representative in March 2009, the claimed joint 
aches, were described as a claim for fibromyalgia.  To the 
extent that the claim for joint aches can be extended to 
include fibromyalgia, the Board acknowledges that the Persian 
Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002, to enable service connection to be awarded for 
medically unexplained chronic multi-symptom illness such as 
fibromyalgia, that is defined by a cluster of signs and 
symptoms, as well as for any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption of 
service connection.  Myalgia is "muscular pain."  See Hoag v. 
Brown, 4 Vet. App. 209, 211 (1993), quoting STEDMAN'S MEDICAL 
DICTIONARY 913 (1992).  Fibro is a prefix "denoting 
relationship to fibers."  Hoag, 4 Vet. App. at 211, quoting 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 975 (1965).  Here, 
the record does not contain a diagnosis of fibromyalgia.  In 
fact, upon both a VA examination for neurological disorders 
conducted March 2005 and a VA Agent Orange examination 
conducted in March 2006, the examiners failed to diagnose 
fibromyalgia.  Hence, the claim for joint aches, described as 
fibromyalgia, is denied.

Under 38 C.F.R. § 3.317(b)(1), both muscle and joint pain are 
identified as being signs or symptoms that may be a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multi symptom illness.  However, the 
presumption under 38 C.F.R. § 3.317 only operates where the 
evidence demonstrates an undiagnosed illness, i.e., one that 
is not attributed to any known clinical diagnoses. 

Here, when examined in 2005, the following conditions were 
diagnosed: degenerative arthritis of the cervical spine; 
degenerative joint disease and spondylosis of the lumbar 
spine; degenerative arthritis of the left knee; and left 
shoulder pain, probably degenerative arthritis.  The examiner 
commented that the joint aches seemed likely related to 
degenerative arthritis and not undiagnosed illness.  In the 
absence of the Veteran's complaints of joint aches being 
medically attributed to an undiagnosed illness and 
specifically, in light of the fact that the claimed 
manifestations of joint pain have been ascribed to various 
known clinical diagnoses, entitlement to service connection 
under 38 C.F.R. § 3.317 is not warranted for joint aches (to 
include described as fibromyalgia).  To this extent, and 
under this theory of entitlement, the claim is denied.

In the alternative, the Board has considered whether there is 
a basis for awarding service connection on a direct basis.  
With respect to the pathology currently affecting the 
cervical spine, the left knee, and left shoulder, the Board 
reiterates that there is no evidence that the Veteran 
complained of, was treated for, or diagnosed with, any 
injuries or diseases affecting these joints during service.  
Nor is there any medical evidence linking such disorders to 
service.  Indeed, the Veteran does not assert that that he 
sustained any physical trauma in service to these joints in 
service, nor does he suggest that the joint aches were due to 
any other cause other than as a manifestation of undiagnosed 
illness.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against concluding that 
service connection on a direct basis under 38 U.S.C.A. § 1110 
is warranted for any currently diagnosed disorders of the 
cervical spine, the left knee, or left shoulder.  


ORDER

Entitlement to service connection for a cardiovascular 
disorder, claimed as irregular heartbeat, is denied.

Entitlement to service connection for a sinus disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a skin disorder of the 
face and body, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory impairment, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint aches (also 
described as fibromyalgia), due to an undiagnosed illness, is 
denied.


REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary before a decision on 
the merits of the claims of entitlement to service connection 
for hypertension, a skin condition of the feet, lumbar spine 
disorder, and bilateral hearing loss can be reached.  This is 
a case in which the Veteran's service treatment records 
(STRs) are incomplete.  In cases where the STRs are 
unavailable or incomplete through no fault of the Veteran, 
there is a heightened obligation to assist the Veteran in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Regarding the service connection claim for hypertension, the 
Board observes that hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
Dorland's Illustrated Medical Dictionary at 635 (26th ed. 
1981).  For VA purposes, hypertension means that the 
diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).

In the case at hand, the evidence of record reflects that the 
hypertension is currently diagnosed.  While not all of the 
Veteran's STRs are available, examination reports dated in 
April and May 1991 are on file which reflect that a blood 
pressure reading of 142/94 was made and indicate that 
possible hypertension was diagnosed.  Unfortunately, no 
additional readings were undertaken during service, nor is 
there any evidence on file dated during the initial post-
service year which documents any elevated blood pressure 
reading or diagnosis of hypertension.  Post service, the 
Veteran's limited National Guard records reflect that he was 
placed on a profile in June 1996 due to an elevated blood 
pressure reading of 134/96.  It appears that from about 2000-
2001 forward, he received treatment and medication for 
diagnosed hypertension.  

To date, the file contains insufficient evidence to address 
the matter of whether the currently diagnosed hypertension 
had its onset in service or during the first post-service 
year.  In addition, the Veteran's representative also argues 
that the currently claimed hypertension is secondarily 
related to service-connected PTSD.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

No VA examination has been performed to assess the 
relationship, if any, between currently claimed and diagnosed 
hypertension and active service or the Veteran's service-
connected PTSD.  With regard to all claimed disorders, VA 
must ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) 
(Both holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  Accordingly, a VA examination to include a 
request for the examiner to provide opinions addressing the 
specific theories of entitlement applicable to this claim is 
warranted.

With respect to the Veteran's skin condition affecting the 
feet, claimed as jungle rot, there are no STRs on file which 
pertain to the Veteran's first period of service.  STRs dated 
in April and May 1991 (just prior to the Veteran's separation 
from service in May 1991) reflect that he complained of a 
skin rash/infection.  This was explained by the examiner as 
pes-pedis, resolved.  Post-service, a fungal infection of the 
feet was noted in 2005; in 2007, a diagnosis of tinea pedis 
with onychomycosis was made.  In addition, the Veteran's wife 
has provided a statement to the effect that the Veteran has 
experienced a chronic skin problem of the feet since service, 
which she had caught.  However, the file contains no 
information addressing whether the currently manifested skin 
disorder(s) of the feet is etiologically related to pes pedis 
treated in service, or otherwise service-related.

In essence, the Veteran reports being treated for a skin 
disorder of the feet in service and experiencing recurrent, 
but occasional, symptoms ever since.  The Court has held that 
skin disorders may be by their very nature subject to 
remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994).  As such, the Board finds that an opinion 
should be obtained to determine whether it is at least as 
likely as not that the Veteran's currently manifested skin 
disorder(s) affecting the feet is related to or a recurrence 
of the skin condition of the feet for which the Veteran was 
treated during his period of active service.  Accordingly, 
the Board finds that an examination is necessary to decide 
the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006). 

In regard to the Veteran's claim of service connection for a 
lumbar spine disorder, the file reflects currently diagnosed 
joint conditions including degenerative disc disease and 
spondylosis of the lumbar spine, L4-S1.  The available STRs 
indicate that the lumbar strain with left-sided sciatic 
radiculopathy was diagnosed in May 1991 during his second 
period of active service.  The Veteran's representative has 
pointed out that no medical evidence or opinion has ever 
addressed the relationship between this condition noted in 
service and the Veteran's currently manifested joint problems 
affecting the low back.  Inasmuch as the file contains 
insufficient information regarding this matter, a VA 
examination is warranted.  

With reference to the claim for bilateral hearing loss, the 
Veteran maintains that he sustained acoustic trauma in 
conjunction with both of his periods of service.  No service 
treatment records exist in conjunction with the first period 
of service.  Thereafter, in August 1985, on audiological 
examination, pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 20, 20, 20, 20, and 65 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 20, 20, 
and 25 decibels, respectively.  In essence, there was an 
indication of bilateral hearing loss at that time.  

On audiological examination conducted in August 1990, prior 
to the Veteran's enlistment into his second period of 
service, pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 50, 10, 10, 30, and 60 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 25, 20, 
and 40 decibels, respectively.  The examiner noted that the 
Veteran had slight high frequency hearing loss.  Thereafter, 
an audiological examination conducted in May 1991, just prior 
to the Veteran's discharge from service, revealed pure tone 
thresholds, as follows:  In the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 0, 0, 0, 10, and 15 decibels, 
respectively; and in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 0, 0, 0, 0, and 0 decibels, respectively.  
Essentially, there was no indication of hearing impairment 
and that time and the Veteran's previously shown hearing 
impairment appeared to have "improved".  

Thereafter, upon VA audio examination was conducted in May 
2006, average puretone air conduction thresholds for the 
1000, 2000, 3000, and 4000 hertz frequencies was 58 in the 
right ear and 54 in the left ear.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
60 percent in the left ear.  Bilateral normal sloping to 
severe sensorineural hearing loss was diagnosed.  The 
examiner opined that since the STRs indicated hearing within 
normal limits bilaterally at the time of separation from 
service in 1991, the Veteran's currently manifested hearing 
impairment was not related to acoustic trauma incurred during 
military service.  However, the examiner did not discuss or 
comment on the 1985 and 1990 audiological findings indicating 
that the Veteran already displayed symptoms of hearing loss 
five years prior to, and at the time of, entry into his 
second period of active duty service in 1990.

In sum, in light of the contradictory evidence discussed 
herein, additional development is required in conjunction 
with the service connection claim for hearing loss.  
Specifically, the Board believes a new audiological 
evaluation is warranted in this case to include obtaining 
opinions regarding whether it is at least as likely as not 
that bilateral hearing loss had its onset during the 
Veteran's first period of service (in light of his credible 
statements regarding acoustic trauma sustained therein) and 
addressing the matter of whether clear and unmistakable 
evidence reflects that hearing loss pre-existed the Veteran's 
second period of service and the related matter of whether it 
was chronically aggravated therein.  In this regard, the 
examiner will be requested to reconcile the audiological 
findings made in 1985, 1990, and 1991, which appear on their 
face to be contradictory.  

With respect to all of the claims be remanded herein, the 
Veteran has not been provided appropriate VA examinations to 
evaluate these claimed conditions, to include obtaining 
opinions addressing the variously raised theories of 
entitlement.  These matters present medical questions which 
cannot be answered by the Board and which must be addressed 
by an appropriately qualified medical professional.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  Medical examination(s) and 
opinion(s) are therefore necessary prior to adjudicating 
these claims on the merits.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
Thus, the Board must remand these matters to obtain 
clarifying VA medical opinions, accompanied by a rationale in 
support of that opinion, prior to adjudicating these claims.  
See Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
examination to ascertain the onset and 
etiology of his claimed hypertension.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must review all pertinent 
records associated with the claims file, 
and following this review and the 
examination offer an opinion as to the 
following:

a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that hypertension initially manifested 
during his periods of active duty service 
(August 1969 to July 1971 and from 
November 1990 to May 1991) or during the 
first post service-year or is otherwise 
etiologically related to service.

b) Whether currently diagnosed 
hypertension is at least as likely as not 
(i) caused or (ii) permanently aggravated 
as a result of the Veteran's service-
connected PTSD.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.

2.  The RO/AMC shall also schedule the 
Veteran for a VA skin disorder 
examination so as to assess the current 
extent, nature, and etiology of a claimed 
skin condition affecting the feet.  The 
Veteran's claims file should be reviewed 
by the examiner in conjunction with 
conducting the examination.  Any studies 
deemed necessary should be performed.

The examiner is requested to opine as to 
whether the Veteran currently has any 
currently manifested skin disorder of the 
feet, and if so, whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such diagnosed 
disability is etiologically related the 
Veteran's period of active service from 
1990 to 1991, specifically pes pedis, 
which was treated therein.  

The examiner should also address whether 
it is at least as likely as not that any 
currently manifested skin disorder of the 
feet was incurred during the Veteran's 
period of service from August 1969 to 
July 1971, to specifically include an 
opinion addressing whether such disorder 
is at least as likely as not related to 
Agent Orange exposure presumed to have 
been sustained during service in Vietnam.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, shall 
be set forth clearly in writing.

3.  The Veteran shall be afforded a VA 
examination to ascertain the nature and 
etiology of his claimed joint pain, to 
include any disorder of the lumbar spine.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, provide relevant diagnoses, 
and offer an opinion as to the following:

Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently manifested joint 
pain/disorder, had its onset during 
active service (November 1990 to May 
1991) or during the first post service-
year, or is otherwise etiologically 
related to this period of service.  In 
this regard, the examiner is specifically 
requested to address whether any 
currently manifested joint disorder of 
the lumbar spine is at least as likely as 
not etiologically related to lumbar 
strain with sciatic radiculopathy 
diagnosed and treated during service.  

4.  The Board requests that a new 
audiological examination be scheduled for 
the Veteran.  The claims folder should be 
made available to the examiner for 
review. The examiner should be asked to 
provide opinions addressing the following 
matters:

Is at is at least as likely as not that 
any currently manifested hearing 
impairment is causally related (direct 
service incurrence) to either of the 
Veteran's periods of active service - 
extending from August 1969 to July 1971, 
and from November 1990 to May 1991 - 
based on his credible reports of 
sustaining acoustic trauma therein?  In 
this regard, the examiner is asked to 
specifically address whether the hearing 
loss shown in 1985 represents chronic 
impairment that clearly and unmistakably 
existed prior to the Veteran's second 
period of service; or, on the other hand, 
whether the hearing loss impairment shown 
prior to the veteran's second period of 
service was an acute and transitory 
condition that resolved prior to his 
discharge from service in May 1991.  The 
examiner is requested to address and 
attempt to reconcile the apparently 
contrary findings found upon audiological 
evaluations conducted just prior to, and 
during, his second period of service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  After completion of the above 
development, the Veteran's service 
connection claims should be 
readjudicated, to include consideration 
of all of the applicable theories of 
entitlement raised by the Veteran and his 
representative.  If the determination as 
to any of these claims remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


